                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

CHARLES G. HICKMAN,                           §
                                              §
                       Plaintiff              §
                                              §       CIVIL ACTION NO. 5:21-cv-801
vs.                                           §
                                              §          “Diversity” / Jury Demanded
CONSTANTIN GROSU,                             §
                                              §
                       Defendant              §

                   PLAINTIFF’S ORIGINAL COMPLAINT
TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES CHARLES G. HICKMAN, hereinafter styled “Plaintiff,” complaining of

CONSTANTIN GROSU, hereinafter identified as “Defendant,” and makes and files this his

Original Complaint. For cause of action, Plaintiff would respectfully show unto the Court as

follows:

                                           I. PARTIES

A.     Plaintiff-CHARLES G. HICKMAN is an individual who was a citizen and resident of

Spring Branch, Texas at all times material to this cause.

B.     Defendant-CONSTANTIN GROSU is an individual who resided in Alaska at all times

material to this cause. Because this action arises out of a collision in which a nonresident or agent

of a nonresident was involved, service upon Defendant may be made pursuant to Tex. Civ. Prac.

& Rem. Code Ann. §§17.061, et seq., by service upon the Chairman of the Texas Transportation

Commission: J. Bruce Bugg, Jr., TEXAS TRANSPORTATION COMMISSION, 125 E. 11th

Street, Austin, Texas 78701-2483, to be forwarded by Chairman Bugg to Defendant by certified


                                                  1
mail, return receipt requested at his last-known residence: Constantin Grosu, 1902 W. 47th #1,

Anchorage, AK 99517.

                                        II. JURISDICTION

         The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1332(a)(1), because the

Plaintiff and Defendant are citizens of different states/countries and the amount in controversy

exceeds $75,000.00, excluding interest and costs.

                                            III. VENUE

A.       At all times material to this cause, Plaintiff was a citizen and resident of Spring Branch,

Texas, which city is located within the San Antonio Division of the United States District Court

for the Western District of Texas.

B.       As is seen hereinbelow, the incident made the basis of this lawsuit occurred in Comal

County, Texas, which county is located within the San Antonio Division of the United States

District Court for the Western District of Texas.

C.       Defendant was a citizen and resident of the State of Alaska at all times material to this

cause.

D.       As a consequence, as between the parties to this litigation and pursuant to 28 U.S.C. §1391,

venue is proper in the San Antonio Division of the United States District Court for the Western

District of Texas.

                                     IV. OPERATIVE FACTS

A.       On or about July 25, 2020, at approximately 1:55 p.m., Plaintiff was lawfully and properly

stopped on the inside shoulder of northbound IH-35 in rural Comal County, Texas, incident to his

duties as a licensed deputy with the Comal County Sheriff’s Department. As Plaintiff conducted

                                                    2
a welfare check (i.e., of a stranded motorist broken down on the inside shoulder of IH-35 South

and, thus, just on the other side of the concrete “Jersey barrier” separating the northbound and

southbound lanes of IH-35), and notwithstanding the fact that Plaintiff’s emergency lights were

engaged and providing a reasonable warning of his presence to all attentive drivers, Plaintiff was

suddenly and violently struck from behind by a 2009 Chevrolet Suburban being then driven by

Defendant, while he was towing a trailer carrying another vehicle.

B.     Plaintiff neither caused nor contributed to the collision made the basis of this lawsuit.

C.     As a result of the collision, Plaintiff sustained the injuries and damages described

hereinunder.

                                  V. CAUSE(S) OF ACTION

A.     Negligence / Negligence Per Se

       1.      The collision made the basis of this suit and the resulting injuries and damages

suffered by Plaintiff were proximately caused by the negligent and negligent per se conduct of

Defendant in one or more of the following respects:

               (a)    Failing to drive in accordance with Texas Transportation Code §545.147,
                      to wit;

                      Sec. 545.157. PASSING CERTAIN VEHICLES.

                      (a) This section applies only to the following vehicles:

                              (1) a stationary authorized emergency vehicle using visual signals
                              that meet the requirements of Sections 547.305 and 547.702;

                              (2) a stationary tow truck using equipment authorized by Section
                              547.305(d); and

                              (3) a Texas Department of Transportation vehicle not separated
                              from the roadway by a traffic control channelizing device and using
                              visual signals that comply with the standards and specifications
                              adopted under Section 547.105.
                                                 3
                      (b) On approaching a vehicle described by Subsection (a), an operator,
                      unless otherwise directed by a police officer, shall:

                              (1) vacate the lane closest to the vehicle when driving on a highway
                              with two or more lanes traveling in the direction of the vehicle; or

                              (2) slow to a speed not to exceed: (A) 20 miles per hour less than
                              the posted speed limit when the posted speed limit is 25 miles per
                              hour or more; or (B) five miles per hour when the posted speed limit
                              is less than 25 miles per hour.

               (b)    Failing to keep a proper look out or such look out as a person of ordinary
                      prudence would have maintained under the same or similar circumstances;

               (c)    Failing to sufficiently or properly control his vehicle as a person of ordinary
                      prudence would have done under the same or similar circumstances;

               (d)    Failing to operate his vehicle at such a speed, and in such a manner, as a
                      person of ordinary prudence under the same or similar circumstances;

               (e)    Failing to drive within a single lane;

               (f)    Failing to yield the right-of-way to Plaintiff; and,

               (g)    Failing to take timely and appropriate evasive action to avoid the collision
                      in question.

       Each of the above and foregoing acts and/or omissions of Defendant, taken singularly or

in combination, constitutes legal negligence.


       3.      Thus, under the common and statutory law of the State of Texas, Defendant’s

negligence and/or negligence per se proximately caused the collision made the basis of this suit

and the injuries and damages suffered by Plaintiff.


       4.      Plaintiff neither caused nor contributed to the collision in question.




                                                 4
                                          VI. DAMAGES

A.     By reason of the foregoing, Plaintiff has sustained painful and permanent injuries to his

mind and body.

B.     As a result of the Defendant’s conduct, as alleged, Plaintiff seeks to recover those damages

provided by law, which include, but are not limited to, the reasonable and necessary medical

expenses incurred by him to date; the reasonable and necessary medical expenses to be incurred

by him in the future; physical pain and suffering that he has experienced in the past and will, in all

reasonable probability, experience in the future; mental anguish that he has experienced in the past

and will, in all reasonable probability, experience in the future; physical disfigurement; loss of

earnings in the past; loss of wage earning capacity in the future; loss of physical capacity other

than wage earning capacity; loss of life’s enjoyments; and any and all other damages to which he

may be entitled.

                                      VII. JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

                                  VIII. PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that citation be issued and

served upon Defendant in the form and manner prescribed by law, requiring Defendant to appear

and answer herein, and that, upon final hearing hereon, Plaintiff have

       1.      Judgment against Defendant, for actual damages;

       2.      Pre-judgment interest, at the legal rate;

       3.      Post-judgment interest, at the legal rate;

       4.      Costs of Court;

       5.      Costs of Suit; and
                                                  5
6.   All such other and further relief to which Plaintiff may be justly entitled.



                            Respectfully submitted,

                            BRUNKENHOEFER, P.C.
                            500 N. Shoreline Blvd., Suite 1100
                            Corpus Christi, Texas 78401-0354
                            Tel: (361) 888-8808
                            Fax: (361) 888-5855

                            s/ Blake Brunkenhoefer
                            Blake Brunkenhoefer
                            (bbrunk@brunklaw.com)
                            State Bar No. 00783739
                            E-service address: efile@brunklaw.com*
                            *E-service is only accepted at the above-designated
                            e-service email address.




                                       6
